Citation Nr: 1760564	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-29 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim to entitlement to service connection for degenerative joint/disc disease of the lumbar spine (claimed as a back condition).

2.  Entitlement to service connection for degenerative joint/disc disease of the lumbar spine (claimed as a back condition).


REPRESENTATION

Appellant represented by:	Michigan Department of Military and Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1954 to August 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The issue of entitlement to service connection for degenerative joint/disc disease of the lumbar spine (claimed as a low back condition) was denied in October 2006.  The Veteran did not file a notice of disagreement, and that decision became final.  In August 2010, the Veteran filed a claim for entitlement to service connection for a lower back injury.   

In November 2017, the Veteran presented sworn testimony during a video conference Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The reopened claim issue of entitlement to service connection for degenerative joint/disc disease of the lumbar spine (claimed as a low back condition) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  Service connection for degenerative joint/disc disease of the lumbar spine was denied in an October 2006 rating decision in part on the basis that the condition was not related to service.

2.  The Veteran did not file a notice of disagreement for the October 2006 rating decision, and that decision became final.

3.  The Veteran filed a new claim in August 2010 for entitlement to service connection for a lower back injury.  

4.  The RO denied service connection for degenerative joint/disc disease of the lumbar spine (claimed as a back condition) in August 2011 on the basis that the new evidence received was not new and material, and that therefore, the claim had not been successfully reopened.


CONCLUSION OF LAW

New and material evidence has been received, and the Veteran's claim for service connection for degenerative joint/disc disease of the lumbar spine (claimed as a back condition) is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claim Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§5100, 5103, 5103A, 510, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, as this matter is being reopened and remanded, no discussion of VA's duties to notify and assist is warranted.

New and Material Evidence

Service connection for degenerative joint/disc disease of the lumbar spine was initially denied in an October 2006 rating decision.  Although the Veteran had a current diagnosis and had been treated for the condition since the mid-1990s, the RO indicated that the Veteran's service records were unavailable because they were possibly destroyed in a fire.  The available evidence, however, did not link the Veteran's degenerative joint/disc disease of the lumbar spine to his time in service.  

A claim which has been finally denied may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108 (West 2104), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

The evidence received since the October 2006 rating decision includes a September 2010 lay statement from the Veteran indicating that he originally injured his back falling off a guard train during service.  Also added was a November 2017 private treatment record where an examiner opined that the Veteran's injury was caused by a fall during service.  The evidence is new as it was not previously considered and material as it pertains to an unestablished fact of the claim, i.e., evidence of a link between the lumbar spine disability and service; therefore, raising a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New and material evidence having been submitted, reopening of the previously denied claim is appropriate.

However, adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for degenerative joint/disc disease of the lumbar spine (claimed as a low back condition) is reopened; to this extent only, the Veteran's appeal is granted.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeal.  As the Veteran's lay statements and private treatment records indicate that the Veteran's disability may be related to service, the Board finds that a medical examination with an opinion is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 70 (2006).  Specifically, a remand is required in order to afford the Veteran a VA examination so as to determine the nature and etiology of his degenerative joint/disc disease of the lumbar spine.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination to determine the nature and etiology of his for degenerative joint/disc disease of the lumbar spine.  

The examiner is asked to opine as to whether it is as least as likely as not (50 percent probability or more) that the Veteran's degenerative joint/disc disease of the lumbar spine had its onset in service or is otherwise the result of an incident in service.

The examiner should consider all evidence, including lay statements, medical records, and other medical opinions of record.  Any opinions offered should be accompanied by a clear rationale consistent with the evidence of record. 

2.  Following any additional indicated development, the RO should review the claims file and readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


